      Case 1:20-cv-00521-GHW Document 32 Filed 12/08/20 Page 1 of 2
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT
                                                       DATE FILED: 12/8/20
SOUTHERN DISTRICT OF NEW YORK

PRINYAH GODIAH NMIAA PAYNES EL-
BEY,

                                  Plaintiff,
                                                                    1:20-cv-00521-GHW
                      -against-
                                                                           ORDER
CUBESMART SELF STORAGE,
CUBESMART STORE 0558, and
CUBESMART CORP.,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

        On December 1, 2020, the Court held a conference regarding the anticipated evidentiary

hearing in this matter. The parties were directed to file a joint letter setting forth a proposed

schedule for limited discovery in advance of the hearing. That letter was due no later than

December 7, 2020. As of the date of this order, the Court has not received that letter. The parties

are directed to file their joint letter forthwith, and in no event later than December 11, 2020.

        As further discussed during the conference, counsel for Plaintiff is directed to ensure he is

properly listed as counsel of record on the docket to ensure he receives proper electronic service of

docket filings.

        While Plaintiff ’s counsel appeared at the conference, Plaintiff did not. Plaintiff later emailed

the Court to ask why she had not been given notice of the conference. Notice should have been

sent via email, but due to a clerical error, notice appears to have been sent to the wrong email

address. The Court has taken steps to rectify that error. Plaintiff or counsel for Plaintiff is directed

to notify the Court if Plaintiff does not receive notice of this order via the Court’s electronic filing

system. Plaintiff is reminded that all communications with the Court must be by letter filed on the

Court’s electronic filing system.
         Case 1:20-cv-00521-GHW Document 32 Filed 12/08/20 Page 2 of 2



        Plaintiff may wish to confer with counsel regarding the December 1, 2020 conference.

Defendants are directed to email a copy of this order to Plaintiff and Plaintiff’s counsel.

        SO ORDERED.

Dated: December 8, 2020

                                                                  Gregory H. Woods
                                                              United States District Judge




                                                   2
